United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 9, 2022
                               No. 20-50666                          Lyle W. Cayce
                                                                          Clerk

Troy Daniel Thoele,

                                                        Plaintiff—Appellant,

                                    versus

Bryan Collier, in his official capacity as TDCJ Executive Director;
Doctor Lanette Linthicum, In her official capacity as TDCJ Health
Services Director; Warden Deborah Cockerall, in her official
capacity as Warden of Boyd Unit; Texas Department of Criminal
Justice; University of Texas Medical Branch,

                                                      Defendants—Appellees.


               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 6:20-CV-364


Before Smith, Costa, and Wilson, Circuit Judges.
Per Curiam:*
       Troy Daniel Thoele sued the Texas Department of Criminal Justice
and several of its officials over prison conditions during the COVID-19


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                  No. 20-50666


pandemic. The district court dismissed the suit because Thoele failed to
exhaust his administrative remedies under the Prisoner Litigation Reform
Act (PLRA). We AFFIRM.
                                        I
       In early May 2020, Thoele and three other inmates—Gregory Boone,
Matthew Hansberger, and Ruben Ybanez—sued the individuals and entities
(collectively, TDCJ) responsible for ensuring the health and safety of the
inmates at their unit. The complaint alleges they suffer from pre-existing
medical conditions that heighten the risk of severe illness or death from
COVID-19.        It claims that TDCJ failed to provide reasonable
accommodations for their comorbidities and take other precautions against
the COVID-19 pandemic and, in so doing, violated their rights under the
Eighth and Fourteenth Amendments, the Americans with Disabilities Act,
and the Rehabilitation Act.
       The next month, the inmates filed a “Memorandum On PLRA
Exhaustion.” The Memorandum details the PLRA’s requirement that an
inmate exhaust all available administrative remedies before filing suit in
federal court. It outlines the TDCJ’s two-step grievance procedure, which
includes “a ‘Step 1 Grievance’ filed at the unit level[] and a ‘Step 2
Grievance’ filed at the regional level if an inmate is not satisfied with the Step
1 Response.” The inmates admitted that Thoele (the only inmate who filed
a related Step 1 grievance) did not submit a Step 2 grievance until May 20,
2020—several weeks after the inmates filed their complaint in district court.
They contended, however, that they were not obligated to complete the
grievance process because COVID-19 placed them in imminent danger and
the TDCJ’s administrative procedures would not provide timely relief.
       TDCJ moved to dismiss the inmates’ complaint, asserting, among
other things, that Thoele’s claims were unexhausted and thus barred under
the PLRA. TDCJ attached as exhibits the inmates’ authenticated grievance
records, including Thoele’s Step 1 grievance and TDCJ’s timely response.




                                        2
                                 No. 20-50666


The inmates filed an opposition to TDCJ’s motion, in which they again
asserted that the PLRA did not require exhaustion because the TDCJ’s
administrative remedies were unavailable.
       The district court granted TDCJ’s motion. The court held that
TDCJ’s grievance process was “available” for complaints about COVID-19.
And, in light of the inmates’ admission that Thoele had failed to exhaust that
process, the court dismissed the inmates’ claims.
                                       II
       We review a district court’s determination that a plaintiff failed to
exhaust his administrative remedies de novo. Ruiz v. Brennan, 851 F.3d 464,
468 (5th Cir. 2017).
       Although the PLRA requires exhaustion, “inmates are not required to
specially plead or demonstrate exhaustion in their complaints.” Jones v.
Bock, 549 U.S. 199, 216 (2007). Exhaustion is an affirmative defense, which
“must be asserted by the defendant.” Carbe v. Lappin, 492 F.3d 325, 328
(5th Cir. 2007). A failure to exhaust can be grounds for dismissal as a matter
of law. Jones, 549 U.S. at 215–16. But, as with other affirmative defenses,
dismissal is only appropriate at the Rule 12(b)(6) stage if the inmate’s failure
to exhaust appears on the face of the pleadings. See id.; Basic Cap. Mgmt. v.
Dynex Cap., Inc., 976 F.3d 585, 588 (5th Cir. 2020). If instead an exhaustion
defense turns on “matters outside the pleadings”—and Thoele argues his
Memorandum was an outside matter—a motion to dismiss “must be treated
as one for summary judgment under Rule 56.” See Fed R. Civ. P. 12(d).
“We have held that an appellate court can assume that a district court
implicitly converted a dismissal to a summary judgment when it considered
material outside of the complaint.” Muhammad v. Wiles, 841 F. App’x 681,
684 (5th Cir. 2021).




                                       3
                                  No. 20-50666


         We thus will view the exhaustion ruling through the summary
judgment standard. Trinity Marine Prods., Inc. v. United States, 812 F.3d 481,
487 (5th Cir. 2016).
         As an initial matter, Thoele contends that TDCJ’s motion was
premature because he was not properly notified and, therefore, did not have
an opportunity to respond to TDCJ’s exhaustion argument. We disagree.
Thoele understood from the beginning that the state would assert failure to
exhaust. Thoele admits that the complaint’s failure to mention exhaustion
or TDCJ’s grievance process “was intentional.” The inmates then filed
their “Memorandum On PLRA Exhaustion,” detailing Thoele’s current
status in the grievance process and contending that TDCJ’s administrative
remedies were not “available” under the relevant caselaw. A month after
that, the inmates filed a response to TDCJ’s motion to dismiss, citing the
same evidence and reiterating the same “availability” arguments made in the
Memorandum.
         Even if there were a notice problem, remand would be warranted only
if Thoele points us to evidence that would create a genuine dispute of
material fact. Atkins v. Salazar, 677 F.3d 667, 678 (5th Cir. 2011). But there
is no dispute—indeed it is admitted—that Thoele did not exhaust before
suing.
         That undisputed failure to exhaust resolves this case. Prisoners must
exhaust “such administrative remedies as are available” before challenging
prison conditions under section 1983 “or any other Federal law.” 42 U.S.C.
§ 1997e(a). The exhaustion requirement applies “irrespective of the forms
of relief sought and offered through administrative avenues.” Booth v.
Churner, 532 U.S. 731, 741 n.6 (2001). The “one significant qualifier” to the
PLRA’s exhaustion mandate is that administrative “remedies must indeed
be ‘available’ to the prisoner.” Ross v. Blake, 578 U.S. 632, 639 (2016).
         To prove this affirmative defense, TDCJ must show that (1)
administrative remedies were available and (2) Thoele failed to exhaust




                                       4
                                 No. 20-50666


them. Cantwell v. Sterling, 788 F.3d 507, 508–09 (5th Cir. 2015) (per curiam).
Thoele admitted that he did not exhaust, so the only dispute is about the first
requirement.
       There are “circumstances in which an administrative remedy,
although officially on the books, is not capable of use to obtain relief.” Ross,
578 U.S. at 643. One situation is when the grievance process “operates as a
simple dead end—with officers unable or consistently unwilling to provide
any relief.” Id. Thoele invokes that exception, arguing that TDCJ’s
administrative procedure is too slow and inadequate to ensure the health and
welfare of inmates in the context of the COVID-19 pandemic.
       Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020), rejects Thoele’s
argument. That case from the early days of the COVID-19 pandemic
considered TDCJ’s motion to stay an injunction directing its response to the
virus. In granting the stay, we held that the claims asserted in the prisoners’
complaint were unexhausted. Id. at 158. In reaching that holding, we
determined that the PLRA required exhaustion because TDCJ’s grievance
procedures were available. Id. at 161. Although TDCJ conceded that its
grievance process was inadequate in light of COVID-19, we explained that
inadequacy is not synonymous with unavailability. Id. Under the PLRA,
courts are precluded from deciding whether requiring full “exhaustion would
be unjust or inappropriate in a given case.” Id. at 162 (quoting Ross, 578 U.S.
at 641). Because TDCJ’s conduct showed “that it was capable of providing
‘some relief’” through the grievance process, that process was still available
to the prisoners and thus mandatory under the PLRA. Id. (quoting Ross, 578
U.S. at 642). It did not matter that “TDCJ’s grievance process was lengthy
and unlikely to provide necessary COVID-19 relief.” Id. Valentine stated
that “emergencies are not ‘license to carve out new exceptions to the
PLRA’s exhaustion requirement, an area where our authority is
constrained.’” Id. at 161 (quoting Dillon v. Rogers, 596 F.3d 260, 270 (5th
Cir. 2010)).




                                       5
                                      No. 20-50666


        Thoele recognizes Valentine as the “sister case” to this dispute. He
complains, however, that the inmates in Valentine were afforded extensive
discovery and an eighteen-day trial, while his claims were dismissed without
similar due process. But discovery could not help Thoele overcome TDCJ’s
exhaustion defense. So long as the TDCJ’s administrative procedure grants
“authority to take some action in response to a complaint,” that procedure is
considered available, even if it cannot provide the particular “remedial action
an inmate demands.” See Booth, 532 U.S. at 736, 741 (emphasis added).
Considering all the evidence in the light most favorable to Thoele, TDCJ’s
written response to Thoele’s Step 1 grievance shows that TDCJ’s grievance
process could provide at least some relief to Thoele. 1 That process may have
been “suboptimal.” See Valentine, 978 F.3d at 162. “But it was available” as
a matter of law and thus, Thoele was “required to exhaust it before bringing
this suit.” Id.
                                          ***
        The judgment is AFFIRMED.




        1
         For example, TDCJ’s response indicates that it addressed inmates’ pandemic
concerns by, among other things, (1) issuing face masks to all inmates, (2) providing them
with bleach on a bi-weekly basis, (3) making extra soap available upon request, and (4)
engaging a “special cleaning crew” to sterilize common areas.




                                            6